        Case 2:18-cr-00579-GJP Document 230 Filed 05/14/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

       v.                                                 CRIMINAL ACTION
                                                          NO. 18-00579-3
 ISIAH ULMER


PAPPERT, J.                                                                May 14, 2020

                                   MEMORANDUM
      Since his arrest in late 2018, Isiah Ulmer has been detained at the Federal

Detention Center in Philadelphia. See (Bail Status & Order, ECF No. 12). A year later,

he pleaded guilty to one count of conspiracy to distribute (1) 500 grams or more of a

mixture containing methamphetamine, and (2) fifty grams or more of

methamphetamine. See (Guilty Plea Agreement ¶ 1, ECF No. 165). U          e   plea

exposed him to a mandatory minimum prison term of ten years and up to life

imprisonment. See 21 U.S.C. § 841(b)(A)(vii). Given this lengthy potential sentence,

the Court was required to detain Ulmer pending sentencing unless (1) he was likely to

prevail on a motion for acquittal or a new trial, or (2) the government recommended no

prison term and there was clear and convincing evidence that he would not flea or pose

a danger to the community. See 18 U.S.C. §§ 3142(f)(1)(c), 3143(a)(2). Because Ulmer

could not meet either condition, the Court ordered him detained. See (Min. Entry, ECF

No. 164).

      Ulmer now moves the Court to release him on home confinement pending

sentencing. See (Mot. for Bail Pending Sentencing, ECF No. 226). Though U        e

Motion is imprecise, the Court reads it as one for release under 18 U.S.C. § 3145(c). See

(H   T . 6:16 21, ECF No. 230). That provision authorizes the Court to release Ulmer


                                            1
            Case 2:18-cr-00579-GJP Document 230 Filed 05/14/20 Page 2 of 3




    (1) it is clearly shown that there are exceptional reasons why [Ul e                    ] detention

would not be appropriate, a d (2) U                e           e b      clear and convincing evidence

    a   e        not likely to flee or pose a danger to the safety of any other person or the

community if released.        1   18 U.S.C. §§ 3145(c), 3142(a)(1).

        Ulmer ca                     a   e ce          a       ea        make his detention inappropriate.

He a         e       e        a      e       a         ac      d            a          a           of

serious consequences if exposed to the ongoing COVID-19 pandemic. (Mot. for Bail

Pending Sentencing 2.) Yet in his eighteen or so months at the FDC, Ulmer failed to

mention his asthma until last month. See (H                         T . 15:18 22, 19:1 19). In fact, when

Pretrial Services interviewed Ulmer in December of 2018 about, among other things,

any medical conditions, he reported a back problem but no asthma or breathing

troubles. See (id.) And even since mentioning his asthma, Ulmer has never alleged

that it is anything more serious than situational exercised-induced asthma. See (id. at

15:23 16:17). Such relatively minor symptoms fall short of the exceptional reasons that

§ 3145(c) demands. Cf. United States v. Porter, No. CR 18-068, 2020 WL 1984318, at *5

(W.D. Pa. Apr. 27, 2020) (unpublished) (denying release under § 3145(c) for detainee

with asthma); United States v. Wills, No. CR 19-40013-03, 2020 WL 1873622, at *1 (D.

Kan. Apr. 15, 2020) (unpublished) (same); United States v. Lopez, *2 (S.D.N.Y. Apr. 6,

2020) (unpublished) (granting release for detainee whose asthma required hospital care

a da              e ed ac e       d e    a       e). I deed, U          e   asthma condition is seemingly



1       T e     e    e        e         b e    a      e e     b a a d b          a 18 U.S.C.
§ 3145(c) a      d     c c         de     a         e       e ea ed. (G     Re . 15, ECF N . 228.)
Although the Third Circuit has yet to consider the question, every other court of appeals to do so has
concluded that § 3145(c) does empower a district court to order qualifying persons released. See
United States v. Stevens, No. CR 19-350-02, 2020 WL 1888968, at *3 n.7 (E.D. Pa. Apr. 16, 2020)
(unpublished) (collecting cases).


                                                           2
        Case 2:18-cr-00579-GJP Document 230 Filed 05/14/20 Page 3 of 3




not what motivates his request for release. When given the chance to make his case for

release at the hearing, Ulmer stated his desire                e     be      [    ] a

beca   e e      a       d e    a    ea   ; he never cited his asthma. (H         T . 13:23 24,

14:10.) But U       e     de   a dab e de    e           ec        b ed           e     e e

existence of COVID-19          ce           a e ce       a    ea     . United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020).

       An appropriate Order follows.


                                                     BY THE COURT:



                                                     /s/ Gerald J. Pappert
                                                     GERALD J. PAPPERT, J.




                                                 3
